DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 56 is objected to because of the following informalities:  “products comprises” appears to be a typo of –products comprise— (or alternatively amended to product (singular) throughout claims).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44, 45, 48, 49, 54 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the fractionator tower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the fractionator tower" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "the coker" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 48, the claimed ratio of resin to asphaltene is unclear because it lacks units, i.e. it is unclear whether it is a ratio based on weight, volume, molar, etc.
Regarding claim 49, the claimed concentration of polar aromatics is unclear because it lacks units, i.e. is it unclear whether it is based on weight, volume, etc.
The term “high” in claim 49 (“high-boiling point polar aromatics”) is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what boiling point range is intended to be encompassed by “high-boiling point aromatics”.
Regarding claim 54, the recited molecular weight of “at least 2 pounds per mole” is not in line with the accepted meaning of a “light hydrocarbon feedstock.” Note that 2 pounds per mole is equivalent to 907 g/mol, which would be understood by a person of ordinary skill in the art to correspond to a heavier hydrocarbon material. Additionally, 2 pounds per mole is inconsistent with the definition used in the specification to describe light hydrocarbon feedstock (see [0070] of the as-filed specification; all hydrocarbons listed have molecular weights far below the claimed 2 pounds per mole). It is unclear whether Applicant intended g/mol or whether something else was intended.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
The term “optimized” in claim 61 (“optimized ash”) is a relative term which renders the claim indefinite. The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what type of ash or treatment thereof is encompassed by the limitation “optimized ash.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-43, 46, 47, 50, 53 and 55-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keusenkothen et al (US 2007/0090018).
Regarding claim 39, Keusenkothen discloses a process for treating a heavy oil feedstock comprising:
operating a thermal processor (including HDP reactor 10) to produce a light hydrocarbon material (overheads 23 comprising hydrogen, methane, ethylene) (see Fig. 2; [0079]-[0080]); and
introducing the light hydrocarbon material from the thermal processor as a hydrogen-containing gas and the heavy oil feedstock (feedstream 8 and recycle stream 26) into a reaction vessel (HDP 10) to upgrade the heavy oil feedstock and produce converted products (see [0080]-[0081]; [0083]).
Regarding claim 40, Keusenkothen discloses wherein the heavy oil feedstock is produced by the thermal processor (see Fig. 2; recycle stream 26 produced from reaction effluent 14).
Regarding claims 41 and 42, Keusenkothen discloses wherein the thermal processor comprises a visbreaker unit (see [0046]; [0061]). The limitations of claim 42 are optional, given that the thermal processor is not requiring to comprise a coker-fractionator.
Regarding claim 43, Keusenkothen discloses subjecting the light hydrocarbon material to a gas separation stage prior to introduction into the reaction vessel (see [0074]).
Regarding claim 46, Keusenkothen discloses that the heavy oil feed may be a coker gasoil (see [0054]); accordingly, the light hydrocarbon material obtained after reaction in the HDP unit 10 may be considered a “coker-derived fuel gas”.
Regarding clam 47, Keusenkothen discloses wherein the heavy oil feedstock comprises visbreaker bottoms or coker fractionator bottoms (see [0054], coker gasoils; [0061], wherein the step of separating the hydroprocessed effluent may comprise using a visbreaker; note that Fig. 2 recycles bottoms from separation).
Regarding claim 50, Keusenkothen discloses introducing the light hydrocarbon material and the heavy oil feedstock into the reaction vessel is performed via a gas-contacting system provided within the reaction vessel (inherent to contact of the gas and heavy oil feed within the HDP reactor 10).
Regarding claim 53, Keusenkothen discloses supplying H2 to the reaction vessel (see [0028], makeup hydrogen).
Regarding claim 55, Keusenkothen discloses separating the converted products to produce a liquid stream (fuels 43) and a vapor stream (fuel gas 41) (see Fig. 2).
Regarding claim 56, Keusenkothen discloses wherein the converted products comprise a donor solvent (tar) (see Fig. 2).
Regarding claims 57 and 58, Keusenkothen discloses recycling the donor solvent to the thermal processor (see [0065]). Recitation of “for enhancing an operating efficiency” and ‘to reduce coke formation” are intended results of the recycling step and do not provide patentably distinguishing features. MPEP 2111.04.
Regarding claim 59, Keusenkothen discloses flashing the donor solvent in the thermal processor to produce a flashed donor solvent and recycling the flashed donor solvent to the reaction vessel (see Fig. 3; recycle line 26 to flash; [0085]).
Regarding claim 60, the tar of Keusenkothen is considered to be an aromatic oil donor solvent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44, 45, 48, 49, 52, 54 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Keusenkothen, as applied to the claims above.
Regarding claims 44 and 45, Keusenkothen discloses wherein the heavy oil feedstock comprises coker gasoils (see [0054], considered equivalent to the claimed coker fractionator bottoms). Regarding the limitations “in absence of a coker recycle line from the fractionator tower to upstream of the fractionator tower” (claim 44) and “in absence of a coker recycle line from the fractionator tower to the coker” (claim 45), selection of a suitable feed material, in this case derived from a coking process effluent, amounts to nothing more than routine experimentation for a person of ordinary skill in the art. The particulars of the coking process from which the feed is obtained, i.e. whether or not there is a recycle line to the fractionator and/or coker, does not appear to have any effect on the properties of the coker effluent fraction itself.
Regarding claim 48, Keusenkothen discloses wherein the feed comprises greater than about 5 wt% asphaltenes (see [0050]). While Keusenkothen does not explicitly disclose the resin-to-asphaltene ratio, selection of a suitable feedstock material to subject to the process of Keusenkothen amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Absent a showing of new or unexpected results, the claimed resin-to-asphaltene ratio of the feed is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 49, Keusenkothen discloses the feed may have a high concentration of polycyclic aromatics (see [0051]). However, Keusenkothen does not disclose a particular concentration of polar aromatics, as claimed.  As discussed above, selection of a suitable feedstock material to subject to the process of Keusenkothen amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Absent a showing of new or unexpected results, the claimed concentration of polar aromatics of the feed is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 52, Keusenkothen does not disclose the temperature at which the light hydrocarbon material is introduced into the reaction vessel. However, it is noted that the reaction conditions include a temperature of at least about 750 °F (see [0028]). Determining the optimum temperature of the gas stream which is injected into the reactor amounts to nothing more than routine experimentation for a person of ordinary skill in the art, so as to provide favorable reaction conditions therein. Absent a showing of criticality or unexpected results, the claimed light hydrocarbon material temperature is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 54, Keusenkothen does not disclose the molecular weight of hydrogen and the light hydrocarbon feedstock. However, a person of ordinary skill in the art would select suitable materials for carrying out the process of Keusenkothen by routine experimentation and with a reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed molecular weight is not considered to patentably distinguish over the cited prior art.
Regarding claim 63, an objective of Keusenkothen is to minimize undesirable production of tar and coke (see [0032]). While Keusenkothen does not explicitly disclose the average ash concentration produced, there is a reasonable expectation, based upon the stated objective, that it is less than 30 wt% of the total reaction vessel contents. Furthermore, a person of ordinary skill in the art would readily optimize the reaction conditions in Keusenkothen to achieve the stated objective. Arriving at a concentration of ash of less than 30 wt% when implementing the process of Keusenkothen would have been obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed ash concentration produced is not considered to patentably distinguish over the cited prior art.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Keusenkothen, as applied to the claims above, in view of Koseoglu (US 2013/0026067).
Keusenkothen does not explicitly disclose the velocity at which the light hydrocarbon material is introduced into the reaction vessel.
Koseoglu discloses a mixing zone for intimate mixing of a hydrocarbon feedstock and hydrogen upstream of reaction. In particular, Koseoglu discloses injection nozzles that impart sufficient velocity to inject the hydrogen gas into the liquid hydrocarbon feedstock with turbulent mixing and thereby promote sufficient hydrogen saturation (see [0046]).
In this regard, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to mix the hydrogen source gas with the hydrocarbon feedstock in the process of Keusenkothen using the nozzle suggested by Koseoglu, in order to intimately mix the gas with the feedstock and promote sufficient hydrogen saturation.
Regarding the velocity, Koseoglu establishes that “sufficient velocity” is required for turbulent mixing and to achieve hydrogen saturation. Based on this teaching in Koseoglu, a person of ordinary skill in the art would discover the optimum velocity which achieves this objective by routine experimentation and with a reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed introduction velocity is not considered to patentably distinguish the instant claims over the cited prior art.
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Keusenkothen, as applied to the claims above, in view of Bousquet et al (US 4,756,819).
Regarding claim 62, Keusenkothen does not disclose supplying an anti-coking additive to the reaction vessel.
However, it is known in the art to supply an anti-coking additive to prevent coke formation in all thermal treatments of hydrocarbon charges having a high content of asphaltenes (see Bousquet: Abstract; col. 1, lines 33-46). Concentration of toluene insoluble organic residues with ash is considered inherent.
The office notes that the hydrocarbon feed in Keusenkothen has a high asphaltene content (see [0050]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to supply an anti-coking additive to the reaction vessel, as suggested by Bousquet, in order to prevent coke formation during thermal treatment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 367-370, 372-376, 379-381, 383-386, 391-401 and 403-405 of copending Application No. 16/509,337 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to similar processes entailing introducing a light hydrocarbon material and a heavy oil feedstock into a reaction vessel to upgrade the heavy oil feedstock and produce converted products. The main difference between the instant claims and those of ‘337 is that the instant independent claim sets forth a step of operating a thermal processor to produce the light hydrocarbon material. However, dependent claims 398 and 399 of ‘337 specify sources of the light hydrocarbon material which would be in line with the claimed “thermal processor” to produce the light hydrocarbon material. Accordingly, this is not considered to be a distinguishing feature of the instant claim set.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamner et al (US 3,691,058): discloses integrated visbreaking and hydrocracking.
Ward et al (US 2018/0362866): discloses integrated hydrocracking and steam cracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772